        Case 6:19-cv-01066-MK      Document 52     Filed 09/08/20    Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



KEVIN MARK MCFARLAND,                                      Case No. 6:19-cv-01066-MK
                                                                             ORDER
             Plaintiff,

      v.

STATE OF OREGON; COUNTY OF LANE;
LANE COUNTY CIRCUIT COURT; The
Honorable DEBRA VOGT; The Honorable
CURTIS CONOVER; LANE COUNTY
DISTRICT ATTORNEY; LANE COUNTY
SHERIFF,

            Defendants,
_______________________________________
AIKEN, District Judge.

      Magistrate    Judge    Mustafa    Kasubhai     has   filed    his   Findings   and

Recommendations (“F&R”) (Doc. 47) recommending that defendants’ Motions to

Dismiss (Docs. 35-36) should be denied. This matter is now before me. See 28 U.S.C.

§ 636(b)(1)(B) and Fed. R. Civ. P. 72(b).

      No objections were timely filed. Although this relieves me of my obligation to

perform a de novo review, I retain the obligation to “make an informed, final decision.”

Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled


Page 1 - ORDER
        Case 6:19-cv-01066-MK      Document 52     Filed 09/08/20   Page 2 of 2




on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir.

2003) (en banc). The Magistrates Act does not specify a standard of review in cases

where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7,

2012). Following the recommendation of the Rules Advisory Committee, the Court

review the F&R for “clear error on the face of the record[.]” Fed. R. Civ. P. 72 advisory

committee’s note (1983) (citing Campbell v. United States District Court, 501 F.2d

196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002)

(stating that, “[i]n the absence of a clear legislative mandate, the Advisory Committee

Notes provide a reliable source of insight into the meaning of” a federal rule).

      The Court finds no clear error in Magistrate Judge Kasubhai’s F&R.

Accordingly, the Court adopts the F&R (Doc. 47) in its entirety. Defendants’ Motion

to Dismiss (Doc. 35) is DENIED. Defendant’s second Motion to Dismiss (Doc. 36) is

also DENIED, but defendants are granted to leave to refile upon failure of service

within 30 days of this order.

      IT IS SO ORDERED.

                  8th day of September 2020.
      Dated this ____



                                    /s/Ann Aiken
                         _________________________________
                                     Ann Aiken
                            United States District Judge




Page 2 - ORDER
